DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/22 has been entered.
Claim Rejections - 35 USC § 112
In view of the amendments, the 112 rejection made in the previous Office Action is withdrawn. 
Response to Arguments
Applicant's arguments filed 8/15/22, with respect to the rejection of Claim 1 under 35 USC 102(a)(1) have been fully considered but they are not persuasive. Regarding Claim 1, Applicant argues that Daniels does not disclose the generation of the somatosensation pattern as the measured EMG signals or as the measured EMG signals scaled in intensity. First, the claim, as written only requires one OR the other. Secondly, paragraph 176 of Daniels discloses the replication and amplification of “the electrical activity of the user’s muscles” to cause “involuntary muscle contractions” in the other user. The examiner considers the haptic replication in the other user is a somatosensation pattern generated as the measured EMG signals from the first user.
Applicant’s arguments, see pages 7-10, filed 12/6/22, with respect to the rejection(s) of claim(s) 10 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Welch et al. (PG Pub. 2020/0051448).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels (PG Pub. 2019/0346925).
Regarding Claim 1, Daniels discloses a training device comprising: a learner wearable device (see HHMI; par. 210) including: an array of electrodes (see electrodes 14; par. 210 and electrode groups shown in Fig. 13); a garment wearable on a body part with the array of electrodes in electrical contact with skin of the body part (see sleeve on arm; par. 210 and 212; Fig. 13 and 33); and an electronics module (see microprocessor; par. 222 and Fig. 37) configured to use the array of electrodes of the learner wearable device to apply a somatosensation pattern providing guidance in performing a motor action (see par. 206-207, 216, 384, and 386); an expert wearable device including: an array of electrodes; a garment wearable on a body part with the array of electrodes in electrical contact with skin of the body part; and an electronics module configured to use the array of electrodes of the expert wearable device to acquire the somatosensation pattern from a wearer of the expert wearable device while the expert is performing the motor action (see par. 40, 176, 185, 294, 370-371, 411 and Fig. 17); wherein the electronics module of the expert wearable device is configured to: measure electromyography (EMG) signals generated by the wearer of the trainer wearable device while the expert is performing the motor action using the array of electrodes of the expert wearable device, and generate the somatosensation pattern as the measured EMG signals or as the measured EMG signals scaled in intensity (see par. 176).
Regarding Claim 5, Daniels discloses wherein the somatosensation pattern is generated as the measured EMG signals or as the measured EMG signals scaled in intensity, further including spectral filtering of the measured EMG signals  or the measured EMG signals scaled in intensity (see par. 375).
Regarding Claim 6, Daniels discloses wherein the learner wearable device and the expert wearable device are in communication to transfer the somatosensation pattern acquired from a wearer of the expert wearable device while the expert is performing the motor action to the leaner wearable device in real-time (see par. 387).
Regarding Claim 7, Daniels discloses wherein the motor action is a gaming controller action, a motor action performed during sports activity, a motor action performed to play a musical instrument (see par. 164).
Regarding Claim 8, Daniels discloses the electronics module of the learner wearable device is further configured to measure electromyography (EMG) signals generated by the wearer of the learner wearable device using the array of electrodes of the learner wearable device; and
the application of the somatosensation pattern providing guidance in performing the motor action is controlled at least in part by the measured EMG signals (see par. 149-150).
Regarding Claim 9, Daniels discloses wherein the electronics module is configured to use the array of electrodes of the learner wearable device to apply the somatosensation pattern providing guidance in performing the motor action at an amplitude effective to produce functional electrical stimulation (FES) providing corrective guidance in performing the motor action (see par. 175, 316, and 374).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (PG Pub. 2019/0346925) in view of Welch et al. (PG Pub. 2020/0051448).
Regarding Claim 10, see rejection of similarly worded Claim 1 above. Daniels further discloses the use of the device to apply different pain spatiotemporal electrical stimulation patterns simulating different types and/or levels of pain sequentially to a wearer of the patient wearable device and to a wearer of the physician wearable device (see par. 146 and 288). The examiner considers signal characteristics such as the location and timing of the electrical stimulation are applied depending on the intended type of sensation to be simulated and that these characteristics are “spatiotemporal”. Daniels does not disclose a library of annotated pain somatosensations. Welch discloses a similar diagnostic system comprising a non-transitory storage medium storing a library different types and/or levels of pain (see par. 13, 124) and each being annotated (see marker; par. 179) with a corresponding pathology or pathologies (see par. 7 and 13) that produce the type and level of pain to be simulated. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a library of pain models in the system of Daniels because Welch teaches it can provide realistic and automated training for medical treatment (see par. 8-9 and 12).
Regarding Claim 11, see rejection of similarly worded Claims 1 and 10 above. Daniels does not explicitly disclose a physician. However, the examiner considers the physician is an expert that has the ability to guide the patient through pain in the same way a pianist can guide a student to learn piano because both involve guidance by way of the somatosensory receptors taught by Daniels and both can share the same somatosensory experience (see par. 17 and 176).
Regarding Claims 12-13, Daniels does not explicitly disclose a radio or internet. However, Daniels discloses human to human interface by way of headphones (see par. 184 and 301). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 USC 103 (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1385, 1396 (2007)). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use radio or internet communication as it allows for human to human interfacing. 
Regarding Claim 16, Welch discloses wherein the library of annotated types and/or levels of pain includes simulating of one or more of acute pain, numbness, sensation of heat, sensation of cold, and/or sensation of muscle soreness (see par. 83). It would have been obvious to one of ordinary skill in the art at the time of the invention to include these sensations because Welch teaches it provides a realistic training environment (see par. 308-309).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hendricks et al. (PG Pub. 2018/0293802).
Vartanian et al. (PG Pub. 2011/0199342): par. 65.
Lu et al. (PG Pub. 2020/0268314): par. 20 and 30.
Ozaki et al. (US Patent 9483923): database 520.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/
Examiner, Art Unit 3792                                                                                                                                                                                             
/ALLEN PORTER/Primary Examiner, Art Unit 3792